986 F.2d 502
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Floyce M. DILWORTH, Appellant,v.PULASKI COUNTY SPECIAL SCHOOL DISTRICT;  Bobby M. Powell, Appellees.
No. 92-2122.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 8, 1993.Filed:  February 23, 1993.

Before BOWMAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Floyce Dilworth appeals from the district court's1 judgment entered upon a jury verdict in favor of the Pulaski County Special School District (District) and school principal Bobby Powell in her employment discrimination action.  Dilworth claimed she was discharged because of her race and because she exercised her First Amendment rights.  Dilworth had a duty to provide this court with a complete trial transcript.  See Fed.  R. App.  P. 10(b).  Dilworth's failure to do so precludes our review of the weight of the evidence and evidentiary rulings.   See Schmid v. United Bhd. of Carpenters & Joiners, 827 F.2d 384, 386 (8th Cir. 1987) (per curiam), cert. denied, 484 U.S. 1071 (1988).  We have reviewed the one-page transcript excerpt Dilworth provided, and we conclude that the jury credited Powell's testimony.  Despite Dilworth's speculation, we find no evidence of perjury.


2
Dilworth's contention that an all-white jury could not be completely objective, without more, does not raise a claim under  Batson v. Kentucky, 476 U.S. 79, 96-97 (1986).   See Reynolds v. City of Little Rock, 893 F.2d 1004, 1005 (8th Cir. 1990) (civil litigation).


3
Accordingly, we grant defendants' motion to strike certain documents attached to Dilworth's reply brief and affirm the judgment.



1
 The Honorable Henry Woods, United States District Judge for the Eastern District of Arkansas